Judgment reversed upon the law, with costs, and judgment directed in favor of the plaintiffs for $2,500, with interest from December 9, 1925, and costs. The agreement between the parties that one-half of plaintiffs’ commission was payable on the closing of title referred to the time when the commission which had been earned by the plaintiffs should be paid. (Levy v. Forster, 224 App. Div. 463, 465; Morgan v. Calvert, 126 id. 327; Coughlan & Co., Inc., v. Frankel, 216 id. 565; North Sea Development, Inc., v. Burnett, 228 id. 444.) In view of this decision the appeal from the order denying motion for a new trial is dismissed. Rich, Young, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs in result.